Citation Nr: 1627494	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  02-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether the character of the Appellant's discharge, for the period of service from October 1, 1997 to April 6, 1999, is a bar to VA compensation benefits.

2. Whether new and material evidence has been received for a claim of entitlement to service connection for bronchial asthma. 

3. Whether new and material evidence has been received for a claim of entitlement to service connection for a back disorder. 

4. Whether new and material evidence has been received for a claim of entitlement to service connection for a plantar wart of the right foot. 

5. Entitlement to service connection for a plantar wart of the left foot. 

6. Entitlement to service connection for hypertension. 

7. Entitlement to service connection for a heart disorder. 

8. Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Appellant served on active duty from October 1997 to April 1999.  He had prior periods of service in the U.S. Army Reserve and Washington Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board decides the character of discharge issue below.  The Board REMANDS the remaining seven issues to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Appellant voluntarily requested discharge for the good of the service in lieu of a trial by court martial.  The Army discharged him under other than honorable conditions.
 
2. The Appellant's misconduct was willful and persistent.  

3. The Appellant was not insane when his misconduct occurred.
 
4. The Appellant's discharge is dishonorable.


CONCLUSION OF LAW

The character of the Appellant's discharge, for the period of service from October 1, 1997 to April 6, 1999, is a bar to VA compensation benefits for that period.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), service personnel records (SPRs), a March 2006 Army Discharge Review Board (ADRB) decision, and a February 2007 Army Board for Correction of Military Records (ABCMR) decision.

The Board remanded the character of discharge claim three times - in 2003, 2005, and 2009.  These Remands directed the RO, inter alia, to obtain the Appellant's SPRs and to request information of the Appellant's claims of his fiancée's miscarriages and mother's death.  The RO requested the latter information in a June 2011 letter.  The RO has obtained the SPRs.  These SPRs do not include records from Fort Carson.  However, the RO notified the Appellant these records were unavailable in August 2014 in compliance with 38 C.F.R. § 3.159.  Given the foregoing, the Board finds the RO substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

Character of Discharge

Service-connected compensation benefits may be granted to a veteran who has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C. § 101(2) (West 2014); 38 C.F.R. § 3.1(d).

Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits.  See 38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).

Two character of discharge bars prevent entitlement for VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).

As to the regulatory bars, which are at issue in this appeal, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, to include conviction of a felony; (4) willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty, e.g., homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.  38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the above conditions is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b). Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997). The burden is on the Appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

Merits

The Appellant contends the character of his discharge, for the period of service from October 1, 1997 to April 6, 1999, should not bar him from VA benefits.  
The Appellant has made multiple arguments during the pendency of the appeal, which the Board will discuss below.  In short, the ABCMR decision summarized the Appellant's argument - in a different proceeding, but applicable here - as:

In 1999, he was young, made stupid choices without thinking of the consequences, and had a lot of family problems which included the death of his father.  The applicant continues that with the loss of his father his guidance was gone even though his intentions were good.

The Veteran was born in November 1976.  On December 28, 1994, he entered the U.S. Army Reserve and was separated on January 27, 1995 for failure to meet procurement medical fitness standards with an uncharacterized discharge.

On April 4, 1995, the Appellant entered the Washington Army National Guard (WANG).  On April 5, 1995, the Appellant was ordered to active duty for training (ACDUTRA).  He completed basic training and advanced individual training, and he was awarded military occupational specialty 63B, light wheel vehicle mechanic.  On July 7, 1995, he was released from ACDUTRA and transferred to WANG with an uncharacterized discharge.

On October 1, 1997, he enlisted in the Army as a light wheel vehicle mechanic.  

On August 23, 1998, the WANG honorably discharged him.

On November 25, 1998, charges were preferred against the Appellant for being absent without leave (AWOL) during the period from September 17, 1998 through November 16, 1998.  SPRs show the Appellant consulted with legal counsel and was advised of the basis for the contemplated trial by court martial, the possible effects of a discharge under other than honorable conditions, and of the procedures and rights that were available to him.  Subsequent to receiving this counsel, he voluntarily requested discharge for the good of the service in lieu of trial by court martial.  Notably, he indicated that by requesting discharge he understood that if his request was approved, he could be deprived, inter alia, of VA benefits.

On April 6, 1999, the separation authority approved the Appellant's request for discharge and directed that he receive an under other than honorable condition discharge.

In addition to the argument cited above, the Appellant, in a statement dated January 18, 2000, stated that his "mother passed away in August" 1998.  Contemporaneous with her purported passing, he said his "fiancée had just had a miscarriage."  In a statement VA received in October 2009, the Appellant contradicted himself, revising his argument to "My Mother didn't Die but was diagnose (sic) with a (sic) at the time life threatening disease and my support was needed."  In this latter statement, he cited the emotional turmoil his father's 1995 death caused and noted he could not obtain medical documentation of his fiancée's miscarriages without her consent.

In June 2011, the RO requested information to corroborate the Appellant's statement regarding his mother and fiancée, noting lay statements would suffice.  The Appellant never supplied the requested information nor did he respond to the letter.  

The RO's August 2001 Administrative Decision (AD) determined that the Appellant's character of discharge barred him from VA benefits under 38 C.F.R. § 3.12(d)(4).  This decision found that the Appellant received an under other than honorable conditions discharge by reason of willful and persistent misconduct.  

The Board affirms the RO's finding that Appellant had other than honorable service due to his willful and persistent misconduct.  The AD notes the Appellant "requested and received seven days leave" in September 1998.  However, "when he requested additional leave, he was denied."  Despite this denial, the Appellant chose to "remain away a total of 59 days," with each day gone being a "willful and persistent absence."

The duration of his misconduct - 59 days - shows a pattern of behavior that may be characterized as willful - intentional or deliberate - because there is no evidence of coercion or mental incapacity to suggest that it was otherwise.  

Additionally, the Appellant was not discharged because of a minor offense.  His discharge was due to a pattern of behavior that would have resulted in a court martial.  In Stringham v. Brown, 8 Vet. App. 445, 448 (1995), the U.S. Court of Appeals for Veteran Claims noted that "offenses that would interfere with [the] Appellant's military duties, indeed preclude their performance...could not constitute a minor offense."  See also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994) (observing that drug use, unauthorized absence, drunk and disorderly conduct and failure to go to place of duty - were the types of offenses that would interfere with [the Appellant's] military duties, indeed preclude their performance and thus could not constitute a minor offense). 

The Board commends the Appellant for his post-service "successful career," which he described in the October 2009 statement cited above.  However, this does not mitigate his actions during his AWOL period.  Moreover, the RO expressly requested evidence which VA may have mitigated the circumstances of his AWOL period, but the Appellant did not provide this evidence.  Finally, the Board questions the Appellant's credibility given the contradictory statements he made regarding his mother.  

The evidence establishes that the Appellant received an other than honorable discharge as a result of willful and persistent misconduct.  There is no evidence the Appellant was insane at the time he committed any of the offenses resulting in his discharge.  Therefore, the character of his discharge from service is a bar to VA compensation benefits under 38 C.F.R. § 3.12(d)(4).

Lastly, the Board notes that it also finds, in the alternative, the Appellant's acceptance of an undesirable discharge to escape trial by general court-martial, by itself, bars VA compensation benefits pursuant to 38 C.F.R. § 3.12(d)(1).


ORDER

The character of the Appellant's discharge, for the period of service from October 1, 1997 to April 6, 1999, bars the Appellant from VA compensation benefits.  However, this bar applies only to compensation claims related to the period of service from October 1, 1997 to April 6, 1999.


REMAND

The RO denied service connection for Issues 2-8 on the title page in a January 2009 rating decision.  The Appellant disagreed with the decision in statement VA received in March 2009.  The RO did not process this notice of disagreement.  Therefore, it should issue a statement of the case.



Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for Issues 2-8 on the title page above.  The Appellant must be advised of the time limit in which he may file a substantive appeal.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


